Citation Nr: 1014042	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  04-31 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a disability manifested 
by vertigo, as secondary to service-connected hearing loss 
and maxillary sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to April 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file 
indicates that additional action is needed.  Although the 
Board sincerely regrets the further delay, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The development directed by the Board in its last remand, 
dated May 2007, was not accomplished.  Where the remand 
orders of the Board or the Courts are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Pursuant to the Board remand in May 2007, the Veteran was 
afforded a VA examination by an otolaryngologist.  The 
examiner was charged with determining when the Veteran's 
vertigo first manifested and whether it is at least as likely 
as not related to the Veteran's complaints, which were noted 
in his service treatment records.  

In his examination report, the examiner correctly addressed 
the issue of aggravation and opined that the Veteran's 
complaints of light-headedness and dizziness were not related 
to the Veteran's service-connected disabilities.  

However, the examiner did not opine as to the etiology of the 
Veteran's vertigo and whether his current condition, if any, 
is related to his complaints of light-headedness and 
dizziness in active service.

Therefore, an addendum opinion should be obtained to 
determine whether the Veteran's current disability, if any, 
is directly related to service.

Accordingly, the case is REMANDED for the following action:

1.	Return the claims file to the VA 
examiner who examined the Veteran in 
October 2009, and request that the 
examiner provide an addendum opinion 
as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's 
current vertigo, if any, is related 
to his active service.  Specifically, 
the examiner should address whether 
the Veteran's current condition, if 
any, is related to his complaints of 
light-headedness and dizziness during 
active duty.  

2.	If the examiner is unavailable, 
schedule the Veteran for another 
examination with an otolaryngologist 
to address the questions posed in 
this case, making the claims folder 
available to that examiner for review 
in conjunction with the examination.  
The examiner must review the claims 
file and annotate the report as to 
whether he or she reviewed the claims 
file.

The nature and extent of the vertigo 
should be evaluated. 

The examiner is asked to render a 
medical opinion as to whether it is 
at least as likely as not (a 50 
percent or greater probability) that 
the Veteran's current vertigo, if 
any, is related to his symptoms in 
service.

The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

A complete rationale is required for 
all opinions rendered.  The opinion 
should address the particulars of 
this Veteran's medical history and 
the relevant medical science as 
applicable to this claim.

3.	Readjudicate the Veteran's claims on 
appeal.  If any determination remains 
adverse to the Veteran, issue a 
supplemental statement of the case 
and afford the applicable opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


